Case: 21-50725     Document: 00516166371         Page: 1     Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 13, 2022
                                No. 21-50725
                                                                       Lyle W. Cayce
                            consolidated with
                                                                            Clerk
                                No. 21-50728
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alejandro Medina-Rios,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-224-1
                            USDC No. 4:15-CR-371-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50725     Document: 00516166371         Page: 2     Date Filed: 01/13/2022




                                    No. 21-50725
                                  c/w No. 21-50728

          Alejandro Medina-Rios appeals his conviction and sentence for illegal
   reentry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(2), along
   with the revocation of the term of supervised release he was serving at the
   time of the offense. He has not briefed the validity of the revocation of his
   supervised release or his revocation sentence and has, therefore, abandoned
   any challenge to them. See United States v. Reagan, 596 F.3d 251, 254-55 (5th
   Cir. 2010).
          For the first time on appeal, Medina-Rios contends that the
   enhancement of his illegal reentry sentence pursuant to § 1326(b) was
   unconstitutional because the fact of his prior conviction was not charged in
   his indictment or proved to a jury beyond a reasonable doubt. He has filed an
   unopposed motion for summary disposition and a letter brief explaining that
   he has raised this issue only to preserve it for further review and conceding
   correctly that this issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th
   Cir. 2019). Because summary disposition is appropriate, see Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Medina-Rios’s
   motion is GRANTED, and the district court’s judgment is AFFIRMED.




                                         2